IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CAPITAL ONE, N.A.,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1469

SERVICELINK TITLE
COMPANY,

      Appellee.


                                  /

Opinion filed July 10, 2017.

An appeal from the Circuit Court for Duval County.
James H. Daniel, Judge.

R. Eric Bilik, Emily Y. Rottmann, and Daniel Mahfood of McGuireWoods LLP,
Jacksonville; L.D. Simmons II and Joshua Davey of McGuireWoods LLP, Charlotte,
NC, for Appellant.

John A. DeVault, III, Courtney K. Grimm, and John Gabriel Woodlee of Bedell,
Dittmar, DeVault, Pillans & Coxe, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, MAKAR, and WINSOR, JJ., CONCUR.